DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 12/1/21, which has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 11/3/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   ARGUMENTS/AMENDMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 103
	Applicant's arguments (see remarks dated 12/1/21) and the Examiner’s amendments below with respect to claims 1-13 and 16-20 have been considered and overcome the rejections as presented in the previous Office Actions.  Particularly, the Examiner notes the Examiner’s amendments shown below to further clarify the claimed invention. 

3.   EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bjorn Johnson on 12/9/21.

The application has been amended as follows: 
Please replace the following claims (dated 12/1/21) with the following:

1.	An apparatus, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the apparatus is configured to:
		receive a first number of commands;
		receive a barrier command subsequent to receiving the first number of commands;
		receive a second number of commands subsequent to receiving the barrier command;
		perform at least a portion of the first number of commands on the memory device after receiving the second number of commands based on the barrier command, wherein the barrier command indicates that the first number of commands received by 
perform the second number of commands received by the apparatus subsequent to receiving the barrier command after the apparatus performs the first number of commands received prior to the barrier command.

7.	A method for performing commands, comprising:
	receiving a first number of commands at a controller of a memory device;
receiving a barrier command at the controller of the memory device after receiving the first number of commands;
receiving a second number of commands at the controller of the memory device subsequent to receiving the barrier command; 
performing at least a portion of the first number of commands on the memory device received prior to the second number of commands based on the barrier command, wherein the barrier command indicates that the first number of commands received prior to the barrier command are to be performed before the second number of commands received subsequent to the barrier command; and
performing the second number of commands received by the memory device subsequent to the first number of commands after performing the first number of commands received prior to the barrier command.

16.	A method for sending commands,

sending a barrier command to the memory device after sending the first number of commands; 
sending a second number of commands to the memory device after sending the barrier command and prior to execution of at least a first portion of the first number of commands, wherein the barrier command indicates the second number of commands are to be performed after execution of the first number of commands and wherein the second number of commands and at least the first portion of the first number of commands are executed after receiving the barrier command;
receiving read identification number associated with at least the portion of the first number of commands in response to performing at least the portion of the first number of commands on the memory device received prior to the second number of commands; and
receiving read identification numbers associated with the second number of commands in response to performing the second number of commands received by the memory device subsequent to the first number of commands and after performing the first number of commands received prior to the barrier command.






4.   REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitations of:
“perform at least a portion of the first number of commands on the memory device after receiving the second number of commands based on the barrier command, wherein the barrier command indicates that the first number of commands received by the apparatus prior to receiving the barrier command are to be performed before the second number of commands received by the apparatus subsequent to the barrier command; and 
perform the second number of commands received by the apparatus subsequent to receiving the barrier command after the apparatus performs the first number of commands received prior to the barrier command.”
Claim 7 recites the limitations of:
“performing at least a portion of the first number of commands on the memory device received prior to the second number of commands based on the barrier command, wherein the barrier command indicates that the first number of commands received prior to the barrier command are to be performed before the second number of commands received subsequent to the barrier command; and
performing the second number of commands received by the memory device subsequent to the first number of commands after performing the first number of commands received prior to the barrier command.”

Claim 16 recites the limitations of:
“sending a second number of commands to the memory device after sending the barrier command and prior to execution of at least a first portion of the first number of commands, wherein the barrier command indicates the second number of commands are to be performed after execution of the first number of commands and wherein the second number of commands and at least the first portion of the first number of commands are executed after receiving the barrier command;
receiving read identification number associated with at least the portion of the first number of commands in response to performing at least the portion of the first number of commands on the memory device received prior to the second number of commands; and
receiving read identification numbers associated with the second number of commands in response to performing the second number of commands received by the memory device subsequent to the first number of commands and after performing the first number of commands received prior to the barrier command.”

The limitations above are not taught or rendered obvious by the prior art or record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons as its respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

   5.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Stonelake (US 20190243759), which teaches a computing system having a power loss detector and memory components to store data associated with write commands received from a host system. The write commands are flushed from a protected write queue of the host system responsive to detecting an impending loss of power. The computing system further includes a processing device to receive the write commands over a memory interface. The processing device is further to, responsive to detecting the loss of power by the detector: disable the memory interface, and store the data associated with write commands that are received prior to disabling the memory interface. The data is stored in one or more of the memory components using power supplied by one or more capacitors;
Inbar (US 20190196975), which teaches an apparatus includes a non-volatile memory and a controller coupled to the non-volatile memory. The controller includes an interface configured to send first data to be stored to the non-volatile memory. The controller further includes a control circuit configured to generate updated control 
DULLOOR (US 20150006834), which teaches an apparatus and method are described for store durability and ordering in a persistent memory architecture. For example, one embodiment of a method comprises: performing at least one store operation to one or more addresses identifying at least one persistent memory device, the store operations causing one or more memory controllers to store data in the at least one persistent memory device; sending a request message to the one or more memory controllers instructing the memory controllers to confirm that the store operations are successfully committed to the at least one persistent memory device; ensuring at the one or more memory controllers that at least all pending store operations received at the time of the request message will be committed to the persistent memory device; and sending a response message from the one or more memory controllers indicating that the store operations are successfully committed to the persistent memory device. 






6.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-13 and 16-20 are allowable as noted above.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137